DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 12/8/2021, claims 1-18 have been amended. The currently pending claims considered below are claim 1-18.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Laurence et al. (US Patent 10,650,032 B1) and Danilov et al. (US Patent 10,594,792 B1) teach analogous art to the instant application, that of managing storage of unstructured data. Laurence more specifically teaches storing unstructured data items in cloud storage. Danilov more specifically teaches deleting and removing old copies of data in response to successfully copying data in storage. However, after careful consideration of the claim amendments and response (pages 2-15) filed on 12/8/2021 and the telephone interview held on 10/25/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Laurence in view of Danilov teaching the ability to reduce storage requirements for storing unstructured data by deleting and removing old copies of data in response to successfully copying data, but does not explicitly indicate 
The feature of updating object header upon successfully storing converted object item to external storage is disclosed in claim 1, that recites “transmit the converted unstructured object item to a cloud application for storage in an external storage; and in response to a determination that the storage in the external storage is successful: delete the unstructured object item from the database storage; and update the unstructured object header in the database storage to indicate the converted unstructured object item is stored in the external storage.”, and similarly in claims 7 and 13. Consequently, independent claims 1, 7, and 13 and dependent claims 2-6, 8-12, and 14-18 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vokaliga (US Publication 2021/0109891 A1)
Ikhlaq (US Publication 2019/0362014 A1)
Liao (US Patent 10,803,197 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168